WALDEN, Judge
(dissenting):
I respectfully dissent.
The majority creates an exception to the established Florida theory on licensees. McNulty v. Hurley, Fla.1957, 97 So.2d 185; Lunney v. Post, Fla.App.1971, 248 So.2d 504. They would make licensees into invitees if they were injured, while social guests, in some manner other than through a defect in the condition of the premises.
Admittedly our facts as ably set out by the majority, make the delineation of legal theories difficult. But hard facts make bad law. I believe Florida’s established law on this subject offers substantial justice and protection to the largest possible number of litigants and should be retained.
In Cochran v. Abercrombie, Fla.App.1960, 118 So.2d 636, it was held that minor beneficial services performed by a social guest were insufficient to supply the requisite material, commercial or economic benefit needed for the existence of invitee status. Lunney v. Post, supra; Maxymow v. Lake Maggiore Baptist Church of St. Petersburg, Fla.App.1968, 212 So.2d 792. In Gale v. Tuerk, Fla.App.1967, 200 So.2d 261, this court expressly held that “. when a person is a social guest of another, the relation created between the parties is one of licensor and licensee . . . And this relation exists even though the injury complained of is unconnected to the condition of the premises.” For views consistent with the above citations see also Wagner v. Owens, Fla.App.1963, 155 So.2d 181, *288where a guest helping repair an outboard motor was still a licensee, and Pinson v. Barlow, Fla.App.1968, 209 So.2d 722, where a social guest helping in the family pickling retained licensee status.
All these cases attached no dispositive (significance to the distinction between active negligence and injuries caused by the condition of the premises. None in fact involved the latter group, yet all guests were nevertheless held licensees.
For the reasons presented I feel plaintiff was a licensee in fact and law and that summary judgment was entirely proper. I would affirm that action.